Order entered October 16, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00504-CV

                       CARLETTA GUILLORY, ET AL., Appellants

                                               V.

                             WILLIAM E. DIETRICH, Appellee

                      On Appeal from the County Court at Law No. 2
                                Kaufman County, Texas
                           Trial Court Cause No. 94304-CC2

                                           ORDER
       Before the Court is appellee’s October 11, 2018 second unopposed motion to extend time

to file brief. We GRANT the motion and ORDER the brief be filed no later than November 12,

2018. We caution that further extension requests will be disfavored.


                                                     /s/   ADA BROWN
                                                           JUSTICE